DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses the limitation of “a tray insert comprising a first locking mechanism disposed on a first side of the tray insert, a second locking mechanism disposed on a second side of the tray insert, and a plurality of recessed portions, wherein each recessed portion is 1) configured to receive a container comprising a container base and a container cap and 2) comprises an identifying mark; and (b) a tray frame, wherein each of the first and the second locking mechanisms of the tray insert protrude out of a corresponding slot of the tray frame” as recited in the claim 1.  Furthermore, none of the prior art disclose “a tray insert comprising a first locking mechanism disposed on a first side of the tray insert, a second locking mechanism disposed on a second side of the tray insert, and a plurality of recessed portions, wherein each recessed portion is configured to receive a container comprising a container base and a container cap, wherein the first and the second locking mechanism each comprise a male connector and a female connector so that the tray insert is configured to reversibly connect with a second tray insert; and (b) a tray frame, wherein each of the first and the second locking mechanisms of the tray insert protrude out of a corresponding slot of the tray frame” as claimed in claim 39-40.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736